

 
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
 
This First Amendment to Third Amended and Restated Credit Agreement (this
"Amendment Agreement") is dated as of March 29, 2013 by and among Lower Lakes
Towing Ltd., Lower Lakes Transportation Company, Grand River Navigation Company,
Inc., Black Creek Shipping Company, Inc., the other Credit Parties signatory
hereto, the other Lenders signatory hereto and General Electric Capital
Corporation, as Agent.
 
 
W I T N E S S E T H :
 
WHEREAS, the Credit Parties, the lenders party thereto, and the Agent entered
into that certain Third Amended and Restated Credit Agreement dated as of August
30, 2012 (the "Credit Agreement"); and
 
WHEREAS, the Lenders and the Agent have agreed to amend the Credit Agreement to
effect certain changes thereto requested by the Credit Parties as set forth
herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.   Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to such terms in the Credit Agreement,
as amended hereby.
 
2.    Amendments to Credit Agreement.
 
2.1.   Annex A to the Credit Agreement is hereby amended by (a) deleting the
definitions of “EBITDA” and “Fixed Charge Coverage Ratio” in their entirety and
replacing them with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
"EBITDA" means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) depreciation and
amortization for such period, (iv) amortized debt discount for such period, (v)
any non-cash (valuation) losses that have been deducted in determining
consolidated net income (including losses on interest rate swap or cap contract
valuations, write-offs of assets to fair value, write-offs of goodwill to fair
value and valuation allowances for deferred taxes), in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication, (vi) any non-cash lease
deferrals in such period, (including any charge to earnings in any period
attributable to the McKee Sons lease payments not paid in cash in such period
due to GAAP requirements to spread the cost of lease payments over the entire
lease term without regard to free lease periods), (vii) the amount of any
deduction to consolidated net income as the result of any grant of any Stock to
any member of the management, any director or any other employee of such Person,
(viii) the financing fees and out-of-pocket third party expenses paid in
connection with the Existing Credit Agreement, the Existing Black Creek Credit
Agreement and this Agreement to the extent that they are treated as an expense
upon the effectiveness of this Agreement, in an amount not to exceed $4,000,000
in the aggregate, and (ix) the financing fees paid in connection with the first
amendment to this Agreement, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication.  For purposes of this definition,
the following items shall be excluded in determining consolidated net income of
a Person: (1) the income (or deficit) of any other Person accrued prior to the
date it became a Subsidiary of, or was amalgamated or consolidated into, such
Person or any of such Person's Subsidiaries; (2) the income (or deficit) of any
other Person (other than a Subsidiary) in which such Person has an ownership
interest, except to the extent any such income has actually been received by
such Person in the form of cash dividends or distributions; (3) the
undistributed earnings of any Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (4) any restoration to income
of any contingency reserve, except to the extent that provision for such reserve
was made out of income accrued during such period; (5) any write-up of any
asset; (6) any net gain from the collection of the proceeds of life insurance
policies; (7) any net gain arising from the acquisition of any securities, or
the extinguishment, under GAAP, of any Indebtedness, of such Person; (8) in the
case of a successor to such Person by consolidation or amalgamation or as a
transferee of its assets, any earnings of such successor prior to such
consolidation, amalgamation or transfer of assets; and (9) any deferred credit
representing the excess of equity in any Subsidiary of such Person at the date
of acquisition of such Subsidiary over the cost to such Person of the investment
in such Subsidiary.
 
"Fixed Charge Coverage Ratio" means, with respect to any Person for any fiscal
period, the ratio of EBITDA less Capital Expenditures (excluding (x) Capital
Expenditures financed by specifically arranged financings approved of by the
Lenders in writing and (y) the portion of Capital Expenditures consisting of
interest expense for the relevant period that has been capitalized) to Fixed
Charges; provided, that for calculations made as of the end of each Fiscal Year,
Capital Expenditures incurred in the first Fiscal Quarter of such Fiscal Year
shall not be deducted from EBITDA.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2.   Annex G to the Credit Agreement is hereby amended by deleting paragraphs
(a), (b), (c) and (d) thereof in their entirety and replacing them with the
following:
 
(a)           Minimum Fixed Charge Coverage Ratio.  Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending in the periods set
forth below, a Fixed Charge Coverage Ratio for the 12-month period (or other
applicable period) then ended of not less than the following:
 
Period
Ratio
March 31, 2013
Not measured
April 1, 2013--June 30, 2014
1.15:1.0
July 1, 2014 and thereafter
1.20:1.0



 
(b)           Minimum EBITDA.  Rand shall have on a consolidated basis, at the
end of each Fiscal Quarter ending on the dates set forth below, EBITDA for the
12-month period then ended of not less than the following:
 
Fiscal Quarter End Dates
EBITDA
March 31, 2013
US$28,000,000
June 30, 2013
US$29,000,000
September 30, 2013
US$30,000,000
December 31, 2013 and March 31, 2014
US$32,000,000
June 30, 2014
US$33,000,000
September 30, 2014
US$35,000,000
December 31, 2014 and the last day of each Fiscal Quarter ending thereafter
US$36,000,000

 
(c)           Maximum Senior Funded Debt to EBITDA Ratio.  Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending on the dates set
forth below, a Senior Funded Debt to EBITDA Ratio as of the last day of such
Fiscal Quarter and for the 12-month period then ended of less than the
following:
 
Fiscal Quarter End Dates
Ratio
March 31, 2013
5.25: 1.00
June 30, 2013
5.80: 1.00
September 30, 2013
5.30: 1.00
December 31, 2013
4.55: 1.00
March 31, 2014
4.55: 1.00
June 30, 2014
4.95: 1.00
September 30, 2014
4.50: 1.00
December 31, 2014
4.00: 1.00
March 31, 2015
4.00: 1.00
June 30, 2015
4.25: 1.00
September 30, 2015
3.95: 1.00
December 31, 2015 and for each Fiscal Quarter ending thereafter
3.50: 1.00

 
 
 

--------------------------------------------------------------------------------

 
 
 (d)           Maximum Capital Expenditures.  Rand and its Subsidiaries on a
consolidated basis shall not make Capital Expenditures on any of the test dates
set forth below for the period of four Fiscal Quarters ending on such date that
exceed in the aggregate the amounts set forth opposite such periods:
 
Test Date
Maximum Capital
Expenditures per Period
June 30, 2013
US$15,000,000
June 30, 2014
US$22,000,000
June 30, 2015
US$14,000,000
Each June 30 thereafter
US$16,000,000

 
Notwithstanding the foregoing, (x) if the aggregate amount of Capital
Expenditures made in any Fiscal Year, commencing with the Fiscal Year ending
June 30, 2013, shall be less than the maximum amount of Capital Expenditures
permitted under this paragraph (d) for such Fiscal Year (before giving effect to
any carryover), then an amount of such shortfall not exceeding 50% of such
maximum amount may be added to the amount of Capital Expenditures permitted
under this paragraph (d) for the immediately succeeding (but not any other)
Fiscal Year and (y) in determining whether any amount is available for
carryover, the amount expended in any Fiscal Year shall first be deemed to be
from any amount carried over to such Fiscal Year from prior Fiscal Years.
 
3.    Conditions to Effectiveness.  The effectiveness of this Amendment
Agreement is expressly conditioned upon the execution of this Amendment
Agreement by the Credit Parties, the Agent and the Requisite Lenders and the
satisfaction of the following conditions:
 
(a) Reaffirmation.  Each Credit Party shall have executed and delivered a
Reaffirmation of Guaranty in the form of Exhibit A attached hereto.
 
(b) Payment of Fees and Expenses.  The Credit Parties shall have paid (i) an
amendment fee in immediately available funds to Agent in an amount equal to
0.15% times the sum of the aggregate outstanding principal amount of the Term
Loans and the aggregate Revolving Loan Commitments of each Lender executing this
Amendment, for the ratable benefit of such Lenders, and (ii) all other fees,
costs and expenses owing to the Agent and the Lenders on the date hereof in
connection with the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Other Documents.  The Borrowers shall provide such other documents,
instruments and agreements as the Agent may reasonably request.
 
4.    Representations and Warranties of the Credit Parties.
 
(a) Each Credit Party is in good standing in its jurisdiction of incorporation
or formation and is duly qualified in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect, and has all requisite power and
authority to execute, deliver and perform this Amendment Agreement.
 
(b) The execution, delivery and performance of this Amendment Agreement (i) have
been duly authorized by all requisite action of the Credit Parties and (ii) will
not (A) contravene the terms of any Credit Party’s charter, by-laws or other
organizational documents, (B) violate any provision of applicable law, or (C)
conflict with or result in any material breach or contravention of, or the
creation of any Lien under, any document evidencing any material contractual
obligation to which any Credit Party is a party or any order, injunction, writ
or decree of any governmental authority to which any Credit Party or its
property is subject.
 
(c) Each of the Credit Parties represents and warrants that the execution,
delivery and performance by each of the Credit Parties of this Amendment
Agreement and the documents and instruments delivered in connection therewith
have been duly authorized by all necessary corporate action and that this
Amendment Agreement is a legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).
 
(d) Each of the Credit Parties hereby certifies that each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents
(as amended through the date hereof) is true and correct in all material
respects on and as of the date hereof as if made on the date hereof, except to
the extent that any such representation or warranty is stated to relate solely
to an earlier date, in which case such representation or warranty shall be true
and correct on and as of such earlier date.
 
(e) After giving effect to this Amendment Agreement, no Default or Event of
Default exists on the date hereof.
 
5.    Reference to and Effect on the Credit Agreement.
 
(a) Upon the effectiveness of this Amendment Agreement, each reference in the
Credit Agreement to "this Agreement," "hereunder," "hereof," "herein" or words
of like import and each reference to the Credit Agreement in each Loan Document
shall mean and be a reference to the Credit Agreement as amended hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Except as specifically amended above, all of the terms, conditions and
covenants of the Credit Agreement and the other Loan Documents shall remain
unaltered and in full force and effect and shall be binding upon the Credit
Parties in all respects and are hereby ratified and confirmed.
 
(c) The execution, delivery and effectiveness of this Amendment Agreement shall
not operate as a waiver of (i) any right, power or remedy of any Lender or the
Agent under the Credit Agreement or any of the other Loan Documents, or (ii) any
Event of Default or Default under the Credit Agreement.
 
6.    CHOICE OF LAW.  THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.
 
7.    Execution in Counterparts.  This Amendment Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
 
8.    Headings.  Section headings in this Amendment Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Amendment Agreement for any other purposes.
 
 
[signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Credit Parties, the Agent and the Lenders have executed
this Amendment Agreement as of the date first above written.
 

 
LOWER LAKES TOWING LTD.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President
 
 
LOWER LAKES TRANSPORTATION COMPANY
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President
 
 
GRAND RIVER NAVIGATION COMPANY, INC.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President
 
 
BLACK CREEK SHIPPING COMPANY, INC.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President and Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 

 
RAND LOGISTICS, INC.

 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President and Chief Financial Officer
 
 
RAND LL HOLDINGS CORP.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President and Chief Financial Officer
 
 
RAND FINANCE CORP.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President and Chief Financial Officer
 
 
BLACK CREEK SHIPPING HOLDING COMPANY, INC.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President and Chief Financial Officer
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, L/C
Guarantor, Co-Documentation Agent and
a Lender
 
By: /s/ Joseph Tunney
 
Title: Duly Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, N.A., as Co-Syndication
Agent and a Lender
 
By: /s/ Matthew J. Gausman
 
Title: Vice President
 
 
PNC BANK CANADA BRANCH, as
Co-Syndication Agent and a Lender
 
By: /s/ Nazmin Adatia
 
Title: Senior Vice President
 
 
CAPITALSOURCE BANK, as a Lender
 
By: /s/ Maureen C. Carr
 
Title: Managing Director
 
 
AMALGAMATED BANK, as a Lender
 
By: /s/ Robert R. Wallace
 
Title: First Vice President
 
 
MGEC HOLDINGS LIMITED, as a Lender
By: General Electric Capital Corporation, as Servicer
 
By: /s/ Joseph Tunney
 
Title: Duly Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CONSENT AND REAFFIRMATION
 
Each of the undersigned (“Guarantors”) hereby (i) acknowledges receipt of a copy
of the First Amendment to Third Amended and Restated Credit Agreement dated as
of March 29, 2013 (the “First Amendment”); (ii) consents to the execution and
delivery thereof by the Credit Parties; (iii) agrees to be bound thereby; (iv)
affirms that nothing contained therein shall modify in any respect whatsoever
its guaranty of the obligations of the Credit Parties to Agent and Lenders
pursuant to the terms of that certain Second Amended and Restated Guaranty dated
as of August 30, 2012 (the “Guaranty”), and (v) reaffirms that the Guaranty is
and shall continue to remain in full force and effect.  Although each of the
Guarantors has been informed of the matters set forth herein and in the First
Amendment and has acknowledged and agreed to same, such Guarantors understand
that Agent and Lenders have no obligation to inform any of the Guarantors of
such matters in the future or to seek any of the Guarantors’ acknowledgment or
agreement to future amendments or waivers, and nothing herein shall create such
a duty.
 
This Consent and Reaffirmation shall be governed by and construed in accordance
with the laws of the State of New York, without reference to principles of
conflicts of law.
 
[signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date first above written.

 
LOWER LAKES TOWING LTD.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President
 
 
LOWER LAKES TRANSPORTATION COMPANY
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President
 
 
GRAND RIVER NAVIGATION COMPANY, INC.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President
 
 
BLACK CREEK SHIPPING COMPANY, INC.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President and Chief Financial Officer
 
 
RAND LOGISTICS, INC.

 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President and Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 

 
RAND LL HOLDINGS CORP.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President and Chief Financial Officer
 
 
RAND FINANCE CORP.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President and Chief Financial Officer
 
 
BLACK CREEK SHIPPING HOLDING COMPANY, INC.
 
By: /s/ Joseph W. McHugh, Jr.
 
Title: Vice President and Chief Financial Officer

 